Citation Nr: 0719668	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-02 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the appellant is eligible to file a claim for 
entitlement to special monthly compensation for aid and 
attendance, for accrued benefits purposes. 


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from September 1945 to 
September 1948.  He died on October [redacted], 1992.  The surviving 
spouse thereafter was awarded Dependency and Indemnity 
Compensation (DIC) benefits.  She died in 2002.  The 
appellant is the surviving son.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

In August 2006, the appellant had a hearing at the RO.  A 
transcript of the hearing is associated with the claims file. 

In the present appeal, the appellant filed a claim for 
entitlement to special monthly compensation for aid and 
attendance, for accrued benefits purposes, after the death of 
his mother and brother.  The appellant's mother was the widow 
of the veteran and the appellant's brother was the son of the 
veteran.  As the appellant has filed a claim for entitlement 
to special monthly compensation for aid and attendance, for 
accrued benefits purposes, for individuals other than the 
veteran, the Board must address the issue of whether he has 
standing to pursue this appeal.  Thus, the issue has been 
reframed on the title page to reflect this consideration.  




FINDING OF FACT

The appellant's mother and brother were not veterans; nor did 
the veteran have a VA claim, seeking special monthly 
compensation for aid and attendance, pending at the time of 
his demise.


CONCLUSION OF LAW

The appellant is not eligible to file a claim for entitlement 
to special monthly compensation for aid and attendance, for 
accrued benefits purposes.  38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. § 3.1000 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the present appeal, the appellant seeks VA benefits.  More 
specifically, he seeks special monthly compensation at the 
aid and attendance rate, for accrued benefits purposes.  At 
his August 2006 hearing, the appellant asserted that after 
his father's death, his mother needed open heart surgery, was 
on kidney dialysis, and needed a kidney machine.  He also 
seeks aid and attendance for the dependent disabled son of 
the veteran who died in 1997.    

Accrued benefits are benefits to which a veteran was entitled 
at his death, based on evidence on file at the date of death, 
and due and unpaid, to be paid to survivors as provided by 
law.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2006).  For a claimant to prevail on an accrued benefits 
claim, the record must show that (i) the appellant has 
standing to file a claim for accrued benefits, (ii) the 
veteran had a claim pending at the time of death, (iii) the 
veteran would have prevailed on the claim if he had not died; 
and (iv) the claim for accrued benefits was filed within one 
year of the veteran's death.  38 U.S.C.A. §§ 5121, 5101(a) 
(West 2002); 38 C.F.R. § 3.1000 (2006); Jones v. West, 136 
F.3d 1299 (Fed. Cir. 1998).

A review of the record shows that the appellant's brother 
died in October 1992 and his mother died in January 2002.  

Under the statutory scheme, only the veteran's spouse, the 
veteran's children, or the veteran's dependent parents are 
eligible to receive "accrued benefits" that are "due and 
unpaid."  38 U.S.C.A. § 5121(a), see also Richardson v. 
Nicholson, 476 F.3d 883 (Fed. Cir. 2007.)  In the present 
appeal, the appellant lacks the standing to file a claim for 
special monthly compensation at the aid and attendance rate 
for accrued benefits purposes as he is not filing for 
benefits entitled to the veteran at his death.  Rather, the 
appellant has filed a claim for benefits deriving from the 
care of his mother and brother - neither of whom were 
veterans.  The appellant is not legally entitled to file a 
claim for this benefit.  As an aside, it is also noted that 
no such claim was filed by the veteran prior to his demise.  
In order for the appellant to be eligible to accrued 
benefits, the veteran must have had a claim pending at the 
time of death.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 
1998).  

In determining claims for VA benefits, the Board is bound by 
applicable law and regulations.  See 38 U.S.C.A. § 7104(c).  
As the law pertaining to eligibility for accrued benefits is 
dispositive of this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The Board regrets that a more favorable 
determination could not be made in this case.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in pertinent part at 38 C.F.R. § 3.159, amended 
VA's duty to notify and duty to assist a claimant in 
developing the information or evidence necessary to 
substantiate a claim.  Because the law, and not the evidence, 
is dispositive of this claim, the VCAA is not applicable.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  
Moreover, the enactment of the VCAA does not affect matters 
on appeal from the Board when the question is limited to 
statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-
32 (2000).  Therefore, no further notice or assistance is 
needed pursuant to the VCAA.


ORDER

The appellant is not eligible to file a claim for entitlement 
to special monthly compensation for aid and attendance, for 
accrued benefits purposes; the appeal is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


